Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered September 11, 1995, convicting him of criminal possession of a controlled substance in the second degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Holman, 89 NY2d 876; People v Seaberg, 74 NY2d 1; *521People v Miller, 238 AD2d 358). Mangano, P. J., O’Brien, Ritter and McGinity, JJ., concur.